Exhibit 10.5

GUARANTY

THIS GUARANTY dated as of October 6, 2016 (this “Guaranty”), executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of BANK
OF AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PARKWAY OPERATING PARTNERSHIP LP
(the “Borrower”), PARKWAY, INC. (the “Parent”), the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders, the Issuing Banks, the Specified Derivatives Providers
and the Specified Cash Management Banks (the Administrative Agent, the Lenders,
the Issuing Banks, the Specified Derivatives Providers and the Specified Cash
Management Banks, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the other Lenders have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

WHEREAS, the Specified Cash Management Banks may from time to time enter into
Specified Cash Management Agreements with the Borrower and/or its Subsidiaries;

WHEREAS, each Guarantor is owned or controlled, directly or indirectly, by the
Borrower, owns or controls the Borrower, or is otherwise an Affiliate of the
Borrower;

WHEREAS, the Borrower and the Guarantors have determined it to be in their
mutual best interests to obtain financial accommodations from the Guarantied
Parties through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the



--------------------------------------------------------------------------------

Borrower or any other Loan Party to any Lender, any Issuing Bank or the
Administrative Agent under or in connection with the Credit Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Loans, the Reimbursement Obligations and all other Letter of
Credit Liabilities, and the payment of all interest, Fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith (including, to the extent permitted
by Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations (other than any Excluded Swap Obligations) and all indebtedness,
liabilities, obligations, covenants and duties of any other Loan Party under or
in respect of any Specified Cash Management Agreement; (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all other Obligations; and (e) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract, any Specified Cash Management Agreement or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan



--------------------------------------------------------------------------------

Documents, any Specified Derivatives Contract, any Specified Cash Management
Agreement or any other documents, instruments or agreements relating to the
Guarantied Obligations or any other instrument or agreement referred to therein
or evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;

(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(c)    any furnishing to the Guarantied Parties of any security for any of the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;

(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any Lender;

(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or



--------------------------------------------------------------------------------

(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations, the Credit Agreement, any
other Loan Document, any Specified Derivative Contract or any Specified Cash
Management Agreement; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent



--------------------------------------------------------------------------------

jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Guarantied Parties
such additional amount as will result in the receipt by the Guarantied Parties
of the full amount payable hereunder had such deduction or withholding not
occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party, each
Affiliate of a Guarantied Party, and each Participant, at any time while an
Event of Default exists, without any prior notice to such Guarantor or to any
other Person, any such notice being hereby expressly waived, but in the case of
a Lender, a Specified Derivatives Provider, a Specified Cash Management Bank, an
Issuing Bank, an Affiliate of a Lender or an Issuing Bank, or a Participant
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, such Specified Derivatives Provider, such
Specified Cash Management Bank or such Participant or any affiliate of the
Administrative Agent, such Issuing Bank, or such Lender to or for the credit or
the account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.



--------------------------------------------------------------------------------

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”. Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 17. Waiver of Jury Trial.



--------------------------------------------------------------------------------

(a)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR, THE ADMINISTRATIVE AGENT
AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY
OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.



--------------------------------------------------------------------------------

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 12.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent and any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and the Lenders and any such assignment or other transfer to which the
Administrative Agent and the Lenders have not so consented shall be null and
void.



--------------------------------------------------------------------------------

Section 22. Joint and Several Obligations. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Credit Agreement, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.



--------------------------------------------------------------------------------

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Commitments have expired or
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section against any other Guarantor until such Obligations have been
indefeasibly paid and performed in full and the Commitments have expired or
terminated. Subject to Section 10. of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against any other
Guarantor in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20. hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 32. Definitions. (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however,



--------------------------------------------------------------------------------

that, for purposes of calculating the Contribution Shares of the Guarantors in
respect of any Excess Payment, any Guarantor that became a Guarantor subsequent
to the date of any such Excess Payment shall be deemed to have been a Guarantor
on the date of such Excess Payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.



--------------------------------------------------------------------------------

(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) the Parent and each Subsidiary of the Parent (other than the
Borrower) identified as a “Guarantor” on the signature pages hereto, (b) each
Person that joins this Guaranty as a Guarantor pursuant to Section 8.14 of the
Credit Agreement, (c) with respect to (i) any Specified Derivatives Obligations
between any Loan Party (other than the Borrower) and any Specified Derivatives
Provider, the Borrower and (ii) the payment and performance by each other Loan
Party of its obligations under the Guaranty with respect to all Swap
Obligations, the Borrower, (d) with respect to any Specified Cash Management
Agreement between any Loan Party (other than the Borrower) and any Specified
Cash Management Bank, the Borrower and (e) the successors and permitted assigns
of the foregoing.

(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

GUARANTORS: PARKWAY, INC. By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer PARKWAY PROPERTIES GENERAL PARTNERS, INC. By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

PARKWAY PROPERTIES LP By:   Parkway Properties General Partners, Inc., its sole
general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer PKY-2101 CITYWEST 1&2, LP By:   PKY-2101 CityWest GP, LLC, its sole
general partner By:   Parkway Operating Partnership LP, its sole general partner
By:   Parkway Properties General Partners, Inc., its sole general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

PKY-2101 CITYWEST 1&2 GP, LLC By:   Parkway Operating Partnership LP, its sole
member By:   Parkway Properties General Partners, Inc., its sole general partner
By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer COUSINS GREENWAY CENTRAL PLANT LLC By:   Parkway Operating Partnership
LP, its sole member By:   Parkway Properties General Partners, Inc., its sole
general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

COUSINS GREENWAY EAST PARENT LLC By:   Parkway Operating Partnership LP, its
sole member By:   Parkway Properties General Partners, Inc., its sole general
partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer COUSINS GREENWAY WEST PARKING LLC By:   Parkway Operating Partnership
LP, its sole member By:   Parkway Properties General Partners, Inc., its sole
general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

COUSINS GREENWAY OUTPARCEL WEST LLC By:   Parkway Operating Partnership LP, its
sole member By:   Parkway Properties General Partners, Inc., its sole general
partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer COUSINS GREENWAY WEST PARENT LLC By:   Cousins/Daniel, LLC, its sole
member By:   Parkway Operating Partnership LP, its managing member By:   Parkway
Properties General Partners, Inc., its sole general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

COUSINS GREENWAY WEST FIRST PARENT LLC By:   Cousins Greenway West Parent LLC,
its sole member By:   Cousins/Daniel, LLC, its sole member By:   Parkway
Operating Partnership LP, its managing member By:   Parkway Properties General
Partners, Inc., its sole general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

COUSINS GREENWAY EDLOE PARKING LLC By:   CF Murfreesboro Associates, its sole
member By:   Parkway Operating Partnership LP, its managing partner By:  
Parkway Properties General Partners, Inc., its sole general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer COUSINS GREENWAY NINE LLC By:   CF Murfreesboro Associates, its sole
member By:   Parkway Operating Partnership LP, its managing partner By:  
Parkway Properties General Partners, Inc., its sole general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

COUSINS GREENWAY EIGHT TWELVE LLC By:   CP Venture IV Holdings LLC, its sole
member By:   Parkway Operating Partnership LP, its managing member By:   Parkway
Properties General Partners, Inc., its sole general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

COUSINS/DANIEL, LLC By:   Parkway Operating Partnership LP, its managing member
By:   Parkway Operating Partnership LP, its sole general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer CF MURFREESBORO ASSOCIATES By:   Parkway Operating Partnership LP, its
managing partner By:   Parkway Properties General Partners, Inc., its sole
general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

CP VENTURE IV HOLDINGS LLC By:   Parkway Operating Partnership LP, its managing
member By:   Parkway Properties General Partners, Inc., its sole general partner
By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer Address for Notices: c/o Parkway, Inc. 390 North Orange Avenue, Suite
2400 Orlando, Florida 32801 Attention: Chief Financial Officer Telecopy
Number: (407) 650-0597 Telephone Number: (407) 650-0593

[Borrower Signature Page Follows]



--------------------------------------------------------------------------------

BORROWER: PARKWAY OPERATING PARTNERSHIP LP By:   Parkway Properties General
Partners, Inc.,   its sole general partner By:  

/s/ M. Jayson Lipsey

Name:   M. Jayson Lipsey Title:   Executive Vice President & Chief Operating
Officer By:  

/s/ Scott E. Francis

Name:   Scott E. Francis Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kurt Mathison

Name:  

Kurt Mathison

Title:  

Senior Vice President



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of             , 20    , executed and
delivered by                     , a                      (the “New Guarantor”),
in favor of BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Credit Agreement dated as of October
6, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PARKWAY OPERATING PARTNERSHIP LP
(the “Borrower”), PARKWAY, INC., as Parent, the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the other Guarantied Parties.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the Lenders have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement;

WHEREAS, the Specified Derivatives Provider may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

WHEREAS, the Specified Cash Management Banks may from time to time enter into
Specified Cash Management Agreements with the Borrower and or its Subsidiaries;

WHEREAS, the New Guarantor is owned or controlled, directly or indirectly, by
the Borrower, or is otherwise an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent, the Lenders and the Issuing
Banks and the Borrower’s and/or any Subsidiary’s obligations to the Specified
Derivatives Providers and the Specified Cash Management Banks on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of October 6, 2016 (as amended,



--------------------------------------------------------------------------------

supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the New Guarantor hereby:

(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5. of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6. of the Guaranty; and

(c)    consents and agrees to each provision set forth in the Guaranty.

Section 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

Address for Notices: [                            ].
[                            ] [                            ]
Attention: [                    ] Telecopy Number: [                    ]
Telephone Number: [                    ]

 

Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 